Exhibit 10.4

CHICAGO MERCANTILE EXCHANGE INC.

GRANDFATHERED

SENIOR MANAGEMENT SUPPLEMENTAL DEFERRED SAVINGS PLAN

SECTION 1

General

1.1. History, Purpose and Effective Date.

(a) The Chicago Mercantile Exchange Inc., a Delaware corporation (the
“Exchange”), maintains the Chicago Mercantile Exchange Inc. Amended and Restated
Senior Management Supplemental Deferred Savings Plan (the “Plan”) to provide a
select group of its key management employees with the opportunity to defer
receipt of compensation and receive additional retirement income from the
Exchange. The Plan was originally effective on January 1, 1993 (the “Effective
Date”) and has been subsequently amended from time to time. The Plan is intended
to constitute a plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Sections 201(2), 301(a)(3), and 401(a)(l) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

(b) This document is an amendment and restatement of the Plan as in effect prior
to 2005, and is applicable only to the portion (if any) of a Participant’s
Account that was vested as of December 31, 2004, including credited earnings and
losses with respect thereto (the “Grandfathered Account”). The Plan, as so
amended and restated, shall be sometimes referred to as the “Chicago Mercantile
Exchange Inc. Grandfathered Senior Management Supplemental Deferred Savings
Plan.”

1.2. Administration.

(a) The Retirement Committee (the “Retirement Committee”) appointed by the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of the Exchange is the Plan Administrator of the Plan. If the Compensation
Committee fails to act to appoint the members of the Retirement Committee, then
the Compensation Committee will be deemed to be the Retirement Committee
hereunder. The Plan Administrator shall from time to time adopt rules for the
administration of the Plan and shall have the sole discretion to make decisions
and take any action with respect to questions arising in connection with the
Plan, including, but not limited to, the construction and interpretation of the
Plan, the resolution of any ambiguities, the determination of the conditions
subject to which any benefits may be payable, the resolution of all questions
concerning the status and rights of a Participant and others under the Plan, and
whether a claimant is eligible for benefits under the Plan, the determination of
the amount of benefits, if any, a claimant is entitled to receive, and making
any other determinations which it believes necessary or advisable for the
administration and operation of the Plan. Any such decision or action shall be
final and binding upon all Participants and beneficiaries, and benefits under
the Plan shall be paid only if the Plan Administrator decides in its discretion
that



--------------------------------------------------------------------------------

the claimant is entitled to them. The Plan Administrator’s decision or action in
respect of any of the above shall be conclusive and binding upon all
Participants and their beneficiaries, heirs, assigns, administrators, executors
and any other person claiming through or under them, subject to such
individual’s rights to a review of the denial of any benefit claim under the
claims procedure set forth in Section 1.11.

(b) In providing for the administration of the Plan, the Plan Administrator may
delegate responsibilities for the operation and administration of the Plan by
written document filed with the Plan records. Any such delegation may be revoked
at any time. The Secretary of the Exchange (or, on behalf of the Secretary of
the Exchange, any Corporate Secretary or Assistant Secretary) shall certify to
any interested person the names of the employees of the Exchange who are, from
time to time, authorized to act on behalf of the Plan Administrator and who are
responsible for the day-to-day operation and administration of the Plan. The
Plan Administrator may appoint and compensate such specialists to aid it in the
administration of the Plan and arrange for such other services as it considers
necessary or appropriate to carry out the provisions of the Plan.

1.3. Plan Year. The term “Plan Year” means the calendar year.

1.4. Source of Benefit Payments. Subject to the terms and conditions of the
Plan, any amount payable to or on account of a Participant under this Plan shall
be paid from the general assets of the Exchange or from one or more trusts, the
assets of which are subject to the claims of the Exchange’s general creditors.
The amounts payable hereunder shall be reflected on the accounting records of
the Exchange but shall not be construed to create, or require the creation of, a
trust, custodial or escrow account. None of the individuals entitled to benefits
under the Plan shall have any preferred claim on, or any beneficial ownership
interest in, any assets of the Exchange or to any investment reserves, accounts,
trusts or funds that the Exchange may purchase, establish or accumulate to aid
in providing the benefits under the Plan, and any rights of such individuals
under the Plan shall constitute unsecured contractual rights only. Nothing
contained in the Plan shall constitute a guarantee by the Exchange that the
assets of the Exchange shall be sufficient to pay any benefits to any person.
Nothing contained in the Plan and no action taken pursuant to its provisions
shall create a trust or fiduciary relationship of any kind between the Exchange
and an employee or any other person.

1.5. Expenses. The expenses of administering the Plan shall be borne by the
Exchange.

1.6. Effect on Other Benefit Plans. Any amounts credited or paid under this Plan
shall not be considered to be compensation for the purposes of any qualified
plan (within the meaning of Section 401(a) of the Internal Revenue Code of 1986,
as amended (the “Code”)) maintained by the Exchange. The treatment of such
amounts under other employee benefit plans shall be in accordance with the
provisions of such plans.

1.7. Applicable Laws. The Plan shall be construed and administered in accordance
with the laws of the State of Illinois.

 

2



--------------------------------------------------------------------------------

1.8. Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

1.9. Notices. Any notice or document required to be given to or filed with the
Plan Administrator will be properly filed if delivered or mailed by registered
mail, postage prepaid, to the Secretary of the Exchange, at its principal
executive offices. The Plan Administrator may, by advance written notice to
affected persons, revise such notice procedure from time to time. Any notice
required under the Plan may be waived by the person entitled to notice.

1.10. Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

1.11. Claims Procedure.

(a) For purposes of the Plan, a claim for a benefit is a written application for
a benefit filed with the Plan Administrator. In the event that any Participant
or other person claims to be entitled to a benefit under the Plan, and the Plan
Administrator or its designee determines that such claim should be denied in
whole or in part, the Plan Administrator or its designee shall, in writing,
notify such claimant within 90 days (180 days if special circumstance require)
of receipt of such claim that his claim has been denied. The notice of denial
will be written in a manner calculated to be understood by the average
Participant and will include the following information: (a) the specific reason
for the denial; (b) specific reference to those Plan provisions on which the
denial is based; (c) a description of any additional information necessary to
perfect the claim and an explanation of why the information is necessary; and
(d) a description of the Plan’s review procedures, the time limits applicable to
those procedures, including a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following the denial of his claim on review.

(b) If the Plan Administrator requests additional information from a claimant
prior to an initial determination or a determination on appeal, the Plan
Administrator will notify the claimant and permit the claimant to have 45 days
to provide the requested information. The time of the Plan Administrator’s
decision will be tolled until the information is received or until the 45-day
period has elapsed. If the information is not timely received by the Plan
Administrator, its decision will be made without the requested information.

(c) Within 60 days after the mailing or delivery by the Plan Administrator or
its designee of such notice, such claimant may request, by mailing or delivery
of written notice to the Plan Administrator, a review by the Plan Administrator
of the decision denying the claim. The clamant may submit written comments,
documents, records and other information relating to his claim, whether or not
those comments, documents, records or other information were submitted in
connection with the initial claim. The claimant may also request that the Plan
provide, free of charge, copies of all documents, records or other information
relevant to his claim.

 

3



--------------------------------------------------------------------------------

(d) If the claimant fails to request such a review within such 60-day period, it
shall be conclusively determined for all purposes of this Plan that the denial
of such claim by the Plan Administrator is correct.

(e) After such review, the Plan Administrator shall determine whether such
denial of the claim was correct and shall notify such claimant in writing of its
determination within 60 days of receipt of the claimant’s request for review
(120 days if special circumstances require). In the case of a claim denial on
review, the notice will be written in a manner calculated to be understood by
the average Participant and will include the following information: (a) the
specific reason or reasons for denial; (b) specific reference to those Plan
provisions on which denial is based; (c) a statement that the claimant is
entitled to receive, upon written request and free of charge, reasonable access
to and copies of all documents, records and other information relevant to his
claim for benefits; and (d) a statement of any voluntary appeal procedures
offered by the Plan and the claimant’s right to obtain information about the
procedures and to bring a civil action under ERISA Section 502(a).

SECTION 2

Participation

2.1. Participant. The key employees of the Exchange eligible to participate in
the Plan and the conditions for such participation shall be established, from
time to time, by the Exchange; provided, however, that Participants shall be
limited to a select group of management or highly compensated employees within
the meaning of Sections 201(2), 301(a)(3), and 401(a)(l) of ERISA. If the
Exchange determines that participation by one or more Participants shall cause
the Plan to be subject to Part 2, 3 or 4 of Title I of ERISA, the entire
interest of such Participant or Participants under the Plan shall be segregated
from the Plan in the discretion of the Exchange, and such Participant or
Participants shall cease to have any interest under the Plan.

2.2. Plan Not Contract of Employment. The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee the right
to be retained in the employ of the Exchange nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.

SECTION 3

Deferred Compensation; Plan Accounting

3.1. Deferred Compensation Accounts. The Plan Administrator shall maintain, or
cause to be maintained, an Account in the name of each Participant which shall
reflect the sum of the following amounts:

 

  (a) the amount of base salary deferred by the Participant, in accordance with
the provisions of subsection 3.2;

 

  (b) the amount of bonus deferred by the Participant, in accordance with the
provisions of subsection 3,2;

 

4



--------------------------------------------------------------------------------

  (c) the amount of Matching Credits to be credited to the Participant’s Account
in accordance with subsection 3.3;

 

  (d) the amount of the Make-Whole Credits to be credited to the Participant’s
Account in accordance with subsection 3,4; and

 

  (e) the assumed rate of earnings to be credited to the Participant’s Account
in accordance with subsection 3.5.

The beginning balance of each Participant’s Account on the Effective Date shall
be the amount credited to him under the Plan as in effect immediately prior to
the Effective Date.

3.2. Deferral Election. Subject to such terms, conditions, and limitations as
the Plan Administrator may, from time to time, impose, a Participant may make an
irrevocable election to defer receipt of compensation earned by him from the
Exchange in any Plan Year, by filing a deferral election in writing with the
Plan Administrator at such time and in such manner as the Plan Administrator
shall provide, but in no case later than the day preceding the first day of such
Plan Year. Notwithstanding the preceding sentence, a newly-eligible Participant
may file a deferral election within 30 days of becoming eligible to participate
in the Plan with respect to all or a portion of the compensation earned by him
after such election is filed. The maximum amount of base salary that may be
deferred by a Participant for a Plan Year shall be equal to 20 percent. The
maximum amount of bonus that may be deferred by a Participant for a Plan Year
shall be equal to 20 percent. To the extent provided by the Plan Administrator,
a Participant may make separate deferral elections with respect to base salary
and bonus amounts. The Account of each Participant shall be credited with the
amount deferred by the Participant as of the date on which such compensation
would otherwise have been paid to the Participant or such other date as the Plan
Administrator may reasonably provide.

3.3. Matching Credits. Subject to such terms, conditions, and limitations as the
Plan Administrator may, from time to time, impose, for each Plan Year, the
Account of each Participant shall be credited with a “Matching Credit” at such
time as the Plan Administrator shall determine. A Participant’s “Matching
Credit” for each Plan Year shall be equal to the amount that, when added to the
maximum amount of “Matching Contributions” that would be credited to the
Participant for that year under the Exchange’s Tax Efficient Savings Plan
(“TESP”) if the Participant made “Tax Efficient Contributions” to the TESP for
that year to the full extent permitted under Section 402(g) of the Code, does
not exceed 3 percent of his base salary (excluding bonus) for such Plan Year.

3.4. Cash Balance Plan and TESP Make-Whole Credits. To the extent that the
amount credited to a Participant’s account under the TESP in connection with the
trading volume provisions of TESP or the Pension Plan for Employees of the
Chicago Mercantile Exchange (the “Pension Plan”) is limited or reduced, either
by reason of the limitation on compensation imposed by Section 401(a)(17) of the
Code, or by reason of elective deferrals under this Plan, the Account of the
Participant shall be credited with a “Make-Whole Credit” at such time as the
Plan Administrator shall determine.

 

5



--------------------------------------------------------------------------------

3.5. Adjustment of Accounts.

(a) Upon becoming a Participant, a Participant shall elect from among the
assumed investments that the Plan Administrator offers from time to time those
investments in which the Participant’s Account shall be deemed invested and the
percentage of contributions to be allocated to each such assumed investment. The
Participant may change such allocation (with respect to either future credits to
his or her Account or existing Account balances) by notification to the Plan
Administrator in such manner as it shall direct, and the Plan Administrator
shall implement such change in election as soon as practicable following receipt
thereof. In the event a Participant fails to provide such direction, the
Participant’s Account shall be adjusted on the basis of such default investment
as the Plan Administrator shall establish from time to time.

(b) The amounts credited to a Participant’s Account in accordance with Sections
3.2, 3.3 and 3.4 shall be adjusted from time to time in accordance with uniform
procedures established by the Plan Administrator to reflect the value of an
investment equal to the Participant’s Account balance in the assumed investments
elected or deemed elected by the Participant to use for purposes of adjusting
his Account. Such amount shall be determined without regard to taxes that would
be payable with respect to any such assumed investment. The Plan Administrator
may eliminate any assumed investment alternative at any time; provided, however,
that the Plan Administrator may not retroactively eliminate any assumed
investment alternative. To the extent permitted by the Plan Administrator, the
Participant may elect to have different portions of his Account balance for any
period adjusted on the basis of different assumed investments.

(c) Notwithstanding the election by Participants of certain assumed investments
and the adjustment of their Accounts based on such investment decisions, the
Plan does not require, and no trust or other instrument maintained in connection
with the Plan shall require, that any assets or amounts which are set aside in
trust or otherwise for the purpose of paying Plan benefits shall actually be
invested in the investment alternatives selected by Participants.

SECTION 4

Payment of Plan Benefits

4.1. Vesting. A Participant shall have at all times a fully vested and
nonforfeitable interest in the amounts theretofore credited or required to be
credited to his Account under Section 3.

4.2. Termination of Employment. Upon a Participant’s death or termination of
active employment, the Participant’s entire Account balance, including the
Matching Credit on amounts deferred prior to the Participant’s death or
termination date, shall be paid to or on account of the Participant as follows:

 

  (a) in a single lump sum payment as soon as practicable after his date of
death or termination of employment, or

 

6



--------------------------------------------------------------------------------

  (b) if elected by the Participant, in annual installments over a period of 5
or fewer hears; provided, however, that any such election by a Participant who
resigns or is dismissed prior to his retirement date (within the meaning of the
Pension Plan) shall require the consent of the Exchange; and provided, further,
that effective January 1, 2007 any such election shall be void and of no force
and effect if the Participant separates from service within six months after
making such election.

4.3. Hardship Distributions. The Plan Administrator may, pursuant to rules
adopted by it and applied in a uniform manner, accelerate the date of
distribution of a Participant’s Account because of unforeseeable emergency at
any time. “Hardship” shall mean an unforeseeable, severe financial condition
resulting from (a) a sudden and unexpected illness or accident of the
Participant or his dependent (as defined in section 152(a) of the Code);
(b) loss of the Participant’s property due to casualty; or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, but which may not be relieved through
other available resources of the Participant, as determined by the Plan
Administrator in accordance with uniform rules adopted by it.

4.4. Beneficiary Designation. Each Participant may from time to time, by signing
a form furnished by the Plan Administrator, designate any legal or natural
person or persons (who may be designated contingently or successively) to whom
his benefits under the Plan are to be paid if he dies before he receives all of
his benefits. A beneficiary designation form will be effective only when the
signed form is filed with the Plan Administrator while the Participant is alive
and will cancel all beneficiary designation forms with respect to the Plan filed
earlier. Except as otherwise specifically provided in this subsection 4.5, if a
deceased Participant failed to designate a beneficiary as provided above, or if
the designated beneficiary of a deceased Participant dies before him or before
complete payment of the Participant’s benefits, his benefits shall be paid to
the legal representative or representatives of the estate of the last to die of
the Participant and his designated beneficiary.

4.5. Distributions to Disabled Persons. Notwithstanding the provisions of this
Section 4, if, in the Plan Administrator’s opinion, a Participant or beneficiary
is under a legal disability or is in any way incapacitated so as to be unable to
manage his financial affairs, the Plan Administrator may direct that payment be
made to a relative or friend of such person for his benefit until claim is made
by a conservator or other person legally charged with the care of his person or
his estate, and such payment shall be in lieu of any such payment to such
Participant or beneficiary. Thereafter, any benefits under the Plan to which
such Participant or beneficiary is entitled shall be paid to such conservator or
other person legally charged with the care of his person or his estate.

4.6. Benefits May Not be Assigned. Benefits payable under the Plan are expressly
declared to be unassignable and nontransferable. Neither the Participant nor any
other person shall have any voluntary or involuntary right to commute, sell,
assign, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt, any benefits payable under
the Plan. No part of the benefits payable shall be, prior to actual payment,
subject to seizure or sequestration for payment of any debts, judgments, alimony
or separate maintenance owed by the Participant or any other person, or be
transferred by operation of law in the event of the Participant’s or any other
person’s bankruptcy or insolvency.

 

7



--------------------------------------------------------------------------------

4.7. Withholding for Tax Liability. The Exchange may withhold or cause to be
withheld from any payment of benefits made pursuant to the Plan any taxes
required to be withheld and such sum as the Exchange may reasonably estimate to
be necessary to cover any taxes for which the Exchange may be liable and which
may be assessed with regard to such payment.

4.8. Cash-Out Election. Prior to a Participant’s termination of active
employment with the Exchange, the Participant may make a one-time election (a
“Cash-Out Election”) to have his entire Account balance distributed to him, in a
single lump sum payment, in cash, within 15 days following the date that such
election is filed with the Exchange, subject to the following:

 

  (a) The amount actually distributed to an electing Participant under this
subsection 4.9 shall be equal to the Participant’s entire Account balance,
reduced by an amount equal to 10 percent of such balance. The portion of the
Participant’s Account balance that is not distributed to the Participant
pursuant to this paragraph (a) shall be forfeited as a penalty.

 

  (b) Notwithstanding the provisions of Section 3, for the remainder of the Plan
Year in which the Cash-out Election is effective and for the next following Plan
Year, no deferral election by the Participant under subsection 3.2 shall be
given effect.

 

  (c) A Participant’s Cash-Out Election shall not be effective unless the
Participant makes a corresponding election under the Chicago Mercantile Exchange
Supplemental Executive Retirement Plan.

Notwithstanding the foregoing provisions of this subsection 4.9, and without
limiting the amending authority reserved to the Exchange by the provisions of
Section 5 of the Plan, the Exchange may amend this subsection 4.9 at any time
and in any respect, even as to amounts previously credited to a Participant’s
Account, to the extent that the Exchange determines that such amendment is
necessary or desirable by reason of any change in tax laws or regulations or
interpretations thereof; provided, however, that no such amendment shall apply
with respect to amounts actually distributed under this subsection 4.9 before
the later of the date on which the amendment is adopted or effective.

SECTION 5

Amendment and Termination: Miscellaneous

5.1. Amendment and Termination.

(a) The Exchange may amend or terminate the Plan at any time and from time to
time, and retroactively if deemed necessary or appropriate.

(b) Any amendment of the Plan shall be effected either (i) by resolution of the
Compensation Committee or its successor, or (ii) by resolution of the Retirement
Committee; provided, however, that only the Compensation Committee or its
successor is authorized to

 

8



--------------------------------------------------------------------------------

approve an amendment that is anticipated to result in a material impact to the
Exchange unless it otherwise acts to delegate this responsibility; and provided
further that the Retirement Committee may adopt minor or administrative
amendments to the Plan, including amendments to comply with applicable laws.

(c) A Plan termination shall be effected by resolution of the Compensation
Committee or its successor. In the event of a termination of the Plan,
Participants’ vested Account balances shall be distributed in such manner as the
Plan Administrator shall determine consistent with the requirements of
Section 409A of the Code.

5.2. Limitation of Liability. The Exchange, its parents, subsidiaries, and
affiliates, the Board of Directors of any of the foregoing, any officer,
employer or agent of any of the foregoing, and the members of the Retirement
Committee shall not incur any liability individually or on behalf of any other
individuals or on behalf of the Exchange or its parents, subsidiaries, or
affiliates for any act, or failure to act, made in good faith in relation to the
Plan.

Dated this 1st day of March, 2007.

 

CHICAGO MERCANTILE EXCHANGE INC.

By  

LOGO [g82886logo4_9.jpg]

Its   Managing Director, Organizational Development

 

9



--------------------------------------------------------------------------------

CHICAGO MERCANTILE EXCHANGE INC.

SENIOR MANAGEMENT SUPPLEMENTAL DEFERRED SAVINGS PLAN

(As Amended and Restated Effective January 1, 2005)

SECTION 1

General

1.1. History, Purpose and Effective Date.

(a) The Chicago Mercantile Exchange Inc., a Delaware corporation (the
“Exchange”), maintains the Chicago Mercantile Exchange Inc. Senior Management
Supplemental Deferred Savings Plan (the “Plan”) to provide a select group of its
key management employees with the opportunity to defer receipt of compensation
and receive additional retirement income from the Exchange. The Plan is intended
to constitute a plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Sections 201(2), 301(a)(3), and 401(a)(l) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

(b) Effective as of January 1, 2005 (the “Effective Date”), the Plan has been
amended and restated to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

(c) Notwithstanding anything herein to the contrary, the terms of the Plan as in
effect prior to January 1, 2005, as modified and set forth in the document
entitled “Chicago Mercantile Exchange Inc. Grandfathered Senior Management
Supplemental Deferred Savings Plan” (the “Pre-2005 Plan”), shall apply to the
portion (if any) of a Participant’s Account that was vested as of December 31,
2004, including credited earnings and losses with respect thereto (the
“Grandfathered Account”), and the provisions of this amended and restated Plan
shall not apply to such Grandfathered Account.

1.2. Administration.

(a) The Retirement Committee (the “Retirement Committee”) appointed by the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of the Exchange is the Plan Administrator of the Plan. If the Compensation
Committee fails to act to appoint the members of the Retirement Committee, then
the Compensation Committee will be deemed to be the Retirement Committee
hereunder. The Plan Administrator shall from time to time adopt rules for the
administration of the Plan and shall have the sole discretion to make decisions
and take any action with respect to questions arising in connection with the
Plan, including, but not limited to, the construction and interpretation of the
Plan, the resolution of any ambiguities, the determination of the conditions
subject to which any benefits may be payable, the resolution of all questions
concerning the status and rights of a Participant and



--------------------------------------------------------------------------------

others under the Plan, and whether a claimant is eligible for benefits under the
Plan, the determination of the amount of benefits, if any, a claimant is
entitled to receive, and making any other determinations which it believes
necessary or advisable for the administration and operation of the Plan. Any
such decision or action shall be final and binding upon all Participants and
beneficiaries, and benefits under the Plan shall be paid only if the Plan
Administrator decides in its discretion that the claimant is entitled to them.
The Plan Administrator’s decision or action in respect of any of the above shall
be conclusive and binding upon all Participants and their beneficiaries, heirs,
assigns, administrators, executors and any other person claiming through or
under them, subject to such individual’s rights to a review of the denial of any
benefit claim under the claims procedure set forth in Section 1.11.

(b) In providing for the administration of the Plan, the Plan Administrator may
delegate responsibilities for the operation and administration of the Plan by
written document filed with the Plan records. Any such delegation may be revoked
at any time. The Secretary of the Exchange (or, on behalf of the Secretary of
the Exchange, any Corporate Secretary or Assistant Secretary) shall certify to
any interested person the names of the employees of the Exchange who are, from
time to time, authorized to act on behalf of the Plan Administrator and who are
responsible for the day-to-day operation and administration of the Plan. The
Plan Administrator may appoint and compensate such specialists to aid it in the
administration of the Plan and arrange for such other services as it considers
necessary or appropriate to carry out the provisions of the Plan.

1.3. Plan Year. The term “Plan Year” means the calendar year.

1.4. Source of Benefit Payments. Subject to the terms and conditions of the
Plan, any amount payable to or on account of a Participant under this Plan shall
be paid from the general assets of the Exchange or from one or more trusts, the
assets of which are subject to the claims of the Exchange’s general creditors.
The amounts payable hereunder shall be reflected on the accounting records of
the Exchange but shall not be construed to create, or require the creation of, a
trust, custodial or escrow account. None of the individuals entitled to benefits
under the Plan shall have any preferred claim on, or any beneficial ownership
interest in, any assets of the Exchange or to any investment reserves, accounts,
trusts or funds that the Exchange may purchase, establish or accumulate to aid
in providing the benefits under the Plan, and any rights of such individuals
under the Plan shall constitute unsecured contractual rights only. Nothing
contained in the Plan shall constitute a guarantee by the Exchange that the
assets of the Exchange shall be sufficient to pay any benefits to any person.
Nothing contained in the Plan and no action taken pursuant to its provisions
shall create a trust or fiduciary relationship of any kind between the Exchange
and an employee or any other person.

1.5. Expenses. The expenses of administering the Plan shall be borne by the
Exchange.

1.6. Effect on Other Benefit Plans. Any amounts credited or paid under this Plan
shall not be considered to be compensation for the purposes of any qualified
plan (within the meaning of Section 401(a) of the Code) maintained by the
Exchange. The treatment of such amounts under other employee benefit plans shall
be in accordance with the provisions of such plans.

 

2



--------------------------------------------------------------------------------

1.7. Applicable Laws. The Plan shall be construed and administered in accordance
with the laws of the State of Illinois.

1.8. Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

1.9. Notices. Any notice or document required to be given to or filed with the
Plan Administrator will be properly filed if delivered or mailed by registered
mail, postage prepaid, to the Secretary of the Exchange, at its principal
executive offices. The Plan Administrator may, by advance written notice to
affected persons, revise such notice procedure from time to time. Any notice
required under the Plan may be waived by the person entitled to notice.

1.10. Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

1.11. Claims Procedure.

(a) For purposes of the Plan, a claim for a benefit is a written application for
a benefit filed with the Plan Administrator. In the event that any Participant
or other person claims to be entitled to a benefit under the Plan, and the Plan
Administrator or its designee determines that such claim should be denied in
whole or in part, the Plan Administrator or its designee shall, in writing,
notify such claimant within 90 days (180 days if special circumstance require)
of receipt of such claim that his claim has been denied. The notice of denial
will be written in a manner calculated to be understood by the average
Participant and will include the following information: (a) the specific reason
for the denial; (b) specific reference to those Plan provisions on which the
denial is based; (c) a description of any additional information necessary to
perfect the claim and an explanation of why the information is necessary; and
(d) a description of the Plan’s review procedures, the time limits applicable to
those procedures, including a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following the denial of his claim on review.

(b) If the Plan Administrator requests additional information from a claimant
prior to an initial determination or a determination on appeal, the Plan
Administrator will notify the claimant and permit the claimant to have 45 days
to provide the requested information. The time of the Plan Administrator’s
decision will be tolled until the information is received or until the 45-day
period has elapsed. If the information is not timely received by the Plan
Administrator, its decision will be made without the requested information.

(c) Within 60 days after the mailing or delivery by the Plan Administrator or
its designee of such notice, such claimant may request, by mailing or delivery
of written notice to the Plan Administrator, a review by the Plan Administrator
of the decision denying the claim. The clamant may submit written comments,
documents, records and other information relating to his claim, whether or not
those comments, documents, records or other information were submitted in
connection with the initial claim. The claimant may also request that the Plan
provide, free of charge, copies of all documents, records or other information
relevant to his claim.

 

3



--------------------------------------------------------------------------------

(d) If the claimant fails to request such a review within such 60-day period, it
shall be conclusively determined for all purposes of this Plan that the denial
of such claim by the Plan Administrator is correct.

(e) After such review, the Plan Administrator shall determine whether such
denial of the claim was correct and shall notify such claimant in writing of its
determination within 60 days of receipt of the claimant’s request for review
(120 days if special circumstances require). In the case of a claim denial on
review, the notice will be written in a manner calculated to be understood by
the average Participant and will include the following information: (a) the
specific reason or reasons for denial; (b) specific reference to those Plan
provisions on which denial is based; (c) a statement that the claimant is
entitled to receive, upon written request and free of charge, reasonable access
to and copies of all documents, records and other information relevant to his
claim for benefits; and (d) a statement of any voluntary appeal procedures
offered by the Plan and the claimant’s right to obtain information about the
procedures and to bring a civil action under ERISA Section 502(a).

SECTION 2

Participation

2.1. Participant.

(a) Employees of the Exchange are eligible to participate in the Plan
(“Participants”) if they satisfy the eligibility criteria set forth in
Section 3.2(a), 3.3(a), or 3.4(a); provided, however, that Participants shall be
limited to a select group of management or highly compensated employees within
the meaning of Sections 201(2), 301(a)(3), and 401(a)(l) of ERISA.

(b) If the Exchange determines that participation by one or more Participants
shall cause the Plan to be subject to Part 2, 3 or 4 of Title I of ERISA, the
entire interest of such Participant or Participants under the Plan shall be
segregated from the Plan in the discretion of the Exchange, and such Participant
or Participants shall cease to have any interest under the Plan.

2.2. Plan Not Contract of Employment. The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee the right
to be retained in the employ of the Exchange nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.

 

4



--------------------------------------------------------------------------------

SECTION 3

Deferred Compensation; Plan Accounting

3.1. Deferred Compensation Accounts. The Plan Administrator shall maintain, or
cause to be maintained, an Account in the name of each Participant consisting of
the following subaccounts (as applicable):

(a) a subaccount (the “Elective Deferral Account”) consisting of the base salary
and/or bonus deferred by the Participant in accordance with Section 3.2, as
adjusted in accordance with Section 3.5;

(b) a subaccount (the “401(k) Make-Whole Account”) consisting of the 401(k)
Savings Plan Make-Whole Credits credited to the Participant’s Account in
accordance with Section 3.3, as adjusted in accordance with Section 3.5; and

(c) a subaccount (the “Cash Balance Make-Whole Account”) consisting of the Cash
Balance Plan Make-Whole Credits credited to the Participant’s Account in
accordance with Section 3.4, as adjusted in accordance with Section 3.5.

The beginning balance of each Participant’s Account on the Effective Date shall
be the amount credited to him under the Plan as in effect immediately prior to
the Effective Date; provided, however, that the portion of the Participant’s
Account consisting of the Participant’s Grandfathered Account shall be
segregated and shall be subject to the provisions of the Pre-2005 Plan as
provided under Section 1.1(c).

3.2. Deferral Election.

(a) The provisions of this Section 3.2 shall apply with respect to a Plan Year
only to Participants who, as of the October 1 immediately preceding the
commencement of such Plan Year, are officers of the Exchange.

(b) Subject to such terms, conditions, and limitations as the Plan Administrator
may, from time to time, impose, a Participant may make an irrevocable election
to defer receipt of base salary and/or bonus earned by him from the Exchange in
any Plan Year, by filing a deferral election in writing with the Plan
Administrator at such time and in such manner as the Plan Administrator shall
provide, but in no case later than the day preceding the first day of such Plan
Year. Notwithstanding the preceding sentence, a newly eligible Participant may
file a deferral election within 30 days of becoming eligible to participate in
the deferral election feature of the Plan with respect to compensation earned by
him after such election is filed. A Participant’s election under this
Section 3.2(b) shall apply only to the Plan Year for which it is made and not
for any subsequent Plan Year.

(c) The maximum percentage of base salary that may be deferred by a Participant
for a Plan Year shall be (i) 50% for Plan Years beginning on or after January 1,
2007, and (ii) 20% for Plan Years before 2007. The maximum percentage of bonus
that may be deferred by a Participant for a Plan Year shall be 100% for bonuses
earned in Plan Years beginning on or after January 1, 2007, and (ii) 20% for
Plan Years before 2007.

 

5



--------------------------------------------------------------------------------

(d) The Elective Deferral Account of each Participant shall be credited with the
amount deferred by the Participant as of the date on which such compensation
would otherwise have been paid to the Participant or such other date as the Plan
Administrator may reasonably provide.

3.3. 401(k) Savings Plan Make-Whole Credits.

(a) The provisions of this Section 3.3 shall apply with respect to a Plan Year
to a Participant (i) whose base salary (excluding bonus) for such Plan Year
exceeds the dollar limitation under Section 401(a)(17) of the Code for such Plan
Year, or (ii) is an officer of the Exchange at any time during such Plan Year;
provided, however, that for Plan Years beginning before January 1, 2007, only
Participants who are officers of the Exchange at any time during such Plan Year
shall be subject to this Section 3.3.

(b) Subject to such terms, conditions, and limitations as the Plan Administrator
may from time to time impose, for each Plan Year the 401(k) Make-Whole Account
of each Participant shall be credited with a “401(k) Savings Plan Make-Whole
Credit.” Such 401(k) Savings Plan Make-Whole Credit shall be credited to the
Participant’s Account at such time or times as the Plan Administrator shall
determine but no later than 2  1/2 months following the end of such Plan Year.

(c) The 401(k) Savings Plan Make-Whole Credit shall be 3 percent of the greater
of the following amounts: (i) the amount, if any, by which the Participant’s
base salary (excluding bonus, but before reduction by any portion of base salary
deferred pursuant to Section 3.2) for such Plan Year exceeds the dollar
limitation under Section 401(a)(17) of the Code for such Plan Year, or (ii) the
portion, if any, of the Participant’s base salary deferred for such Plan Year
pursuant to Section 3.2.

3.4. Cash Balance Plan Make-Whole Credits.

(a) The provisions of this Section 3.4 shall apply with respect to a Plan Year
to a Participant (i) whose base salary and bonus paid in such Plan Year exceeds
the dollar limitation under Section 401(a)(17) of the Code for such Plan Year,
or (ii) is an officer of the Exchange at any time during such Plan Year;
provided, however, that for Plan Years beginning before January 1, 2007, only
Participants who are officers of the Exchange at any time during such Plan Year
shall be subject to this Section 3.4.

(b) To the extent that the amount credited for any Plan Year to a Participant’s
account under the Pension Plan for Employees of the Chicago Mercantile Exchange
(the “Pension Plan”) is limited or reduced, either by reason of the limitation
on compensation imposed by Section 401(a)(17) of the Code, or by reason of
elective deferrals under this Plan, the Account of the Participant shall be
credited with a “Cash Balance Plan Make-Whole Credit,” to be calculated in such
manner and credited at such time or times as the Plan Administrator shall
determine but no later than 2 1/2 months after the end of such Plan Year.

 

6



--------------------------------------------------------------------------------

3.5. Adjustment of Accounts.

(a) Upon becoming a Participant, a Participant shall elect from among the
assumed investments that the Plan Administrator offers from time to time those
investments in which the Participant’s Account shall be deemed invested and the
percentage of contributions to be allocated to each such assumed investment. The
Participant may change such allocation (with respect to either future credits to
his or her Account or existing Account balances) by notification to the Plan
Administrator in such manner as it shall direct, and the Plan Administrator
shall implement such change in election as soon as practicable following receipt
thereof. In the event a Participant fails to provide such direction, the
Participant’s Account shall be adjusted on the basis of such default investment
as the Plan Administrator shall establish from time to time.

(b) The amounts credited to a Participant’s Account in accordance with Sections
3.2, 3.3 and 3.4 shall be adjusted from time to time in accordance with uniform
procedures established by the Plan Administrator to reflect the value of an
investment equal to the Participant’s Account balance in the assumed investments
elected or deemed elected by the Participant to use for purposes of adjusting
his Account. Such amount shall be determined without regard to taxes that would
be payable with respect to any such assumed investment. The Plan Administrator
may eliminate any assumed investment alternative at any time; provided, however,
that the Plan Administrator may not retroactively eliminate any assumed
investment alternative. To the extent permitted by the Plan Administrator, the
Participant may elect to have different portions of his Account balance for any
period adjusted on the basis of different assumed investments.

(c) Notwithstanding the election by Participants of certain assumed investments
and the adjustment of their Accounts based on such investment decisions, the
Plan does not require, and no trust or other instrument maintained in connection
with the Plan shall require, that any assets or amounts which are set aside in
trust or otherwise for the purpose of paying Plan benefits shall actually be
invested in the investment alternatives selected by Participants.

SECTION 4

Payment of Plan Benefits

4.1. Vesting.

(a) The portion of a Participant’s Account attributable to base salary or bonus
deferred pursuant to Section 3.2 shall be fully vested and nonforfeitable at all
times.

(b) Vesting of the portion of a Participant’s Account attributable to 401(k)
Savings Plan Make-Whole Credits credited under Section 3.3 shall be determined
as follows:

(i) The portion of a Participant’s Account attributable to 401(k) Savings Plan
Make-Whole Credits credited for Plan Years beginning prior to January 1, 2007
shall be fully vested and nonforfeitable.

 

7



--------------------------------------------------------------------------------

(ii) The portion of a Participant’s Account attributable to 401(k) Savings Plan
Make-Whole Credits credited under Section 3.3 for Plan Years beginning on or
after January 1, 2007 shall be fully vested and nonforfeitable in the case of a
Participant who was an employee of the Exchange on December 31, 2006 and has
been continuously employed by the Exchange from that date until the date as of
which the 401(k) Savings Plan Make-Whole Credit is credited.

(iii) Except as otherwise provided in Section 4.1(b)(ii), the vested portion of
a Participant’s 401(k) Make-Whole Account credited with respect to Plan Years
beginning on or after January 1, 2007 shall be based on his or her Years of
Vesting Service (as defined in the Chicago Mercantile Exchange Inc. 401(k)
Savings Plan), as determined in the following table:

 

Years of Vesting Service

   Vested percentage

Less than 2

   0%

2

   20%

3

   40%

4

   60%

5 or more

   100%

(iv) In the event of a Participant’s termination of employment for any reason
other than death before such Participant’s 401(k) Make-Whole Account is fully
vested, the nonvested portion of his or her 401(k) Make-Whole Account shall be
forfeited.

(c) Vesting of the portion of a Participant’s Account attributable to Cash
Balance Plan Make-Whole Credits credited under Section 3.4 shall be determined
as follows:

(i) The portion of a Participant’s Account attributable to Cash Balance Plan
Make-Whole Credits credited for Plan Years beginning prior to January 1, 2007
shall be fully vested and nonforfeitable.

(ii) The portion of a Participant’s Account attributable to Cash Balance Plan
Make-Whole Credits credited for Plan Years beginning on or after January 1, 2007
shall be fully vested and nonforfeitable in the case of a Participant who was an
employee of the Exchange on December 31, 2006 and has been continuously employed
by the Exchange from that date until the date as of which the Cash Balance Plan
Make-Whole Credit is credited.

(iii) Except as otherwise provided by Section 4.1(c)(ii), the portion of a
Participant’s Account attributable to Cash Balance Plan Make-Whole Credits
credited for Plan Years beginning on or after January 1, 2007 shall become 100%
vested and nonforfeitable upon the completion of three years of Eligibility
Service (as defined in the Pension Plan) and shall be 0% vested prior to that
time. In the event of a Participant’s termination of employment for any reason
other than death prior to the completion of three years of Eligibility Service,
the portion of his or her Account to which this Section 4.1 (c)(iii) applies
shall be forfeited.

 

8



--------------------------------------------------------------------------------

4.2. Payment. Except as otherwise provided in this Section 4, the vested balance
in a Participant’s Account shall be paid following the Participant’s separation
from service in accordance with the Participant’s valid Payment Election made
for such Account pursuant to Section 4.3. Notwithstanding the foregoing, no
portion of the Account shall be paid before the earlier of six months from the
date of the Participant’s separation from service or such Participant’s death;
provided, however, that the foregoing restriction shall not affect the timing of
any installment payment after the first installment.

4.3. Payment Election.

(a) With respect to a Participant whose participation in the Plan commenced
prior to January 1, 2005, the payment election in effect for such Participant
immediately prior to January 1, 2005 shall remain in effect until changed
pursuant to Section 4.4.

(b) Within 30 days after first becoming a Participant, a Participant not
described in Section 4.3(a) shall elect on such form as the Plan Administrator
may prescribe the time and manner in which the vested portion of a Participant’s
Account shall be distributed. Such election shall specify (i) whether the
Account is to be paid in a lump sum or in substantially equal annual
installments, (ii) the time at which such lump-sum payment is to be made and/or
such installments are to commence, and (iii) if installments are elected, the
number of such installments (not to exceed five). For purposes of clause (ii) of
the preceding sentence a Participant may specify either (i) the time of the
Participant’s separation from service, or (ii) (effective for Plan Years
beginning on or after January 1, 2007) the earlier of the Participant’s
separation from service or a specific date. Except as otherwise provided in this
Section 4, a Participant’s Payment Election shall be irrevocable.

(c) In the event a Participant fails to make a timely payment election, the
Participant shall be deemed to have elected to receive a distribution of the
vested portion of his or her Account in a lump sum payable six months after the
date of the Participant’s separation from service.

4.4. One-Time Election Change During Transition Period. A Participant may,
during the Transition Period, file with the Plan Administrator an election to
change the form of his or her previous payment election from a lump sum to
installments or vice versa; provided that such a change made after December 31,
2005 may not change the timing of payments that the Participant would otherwise
receive during the year in which the change is made, or cause payments to be
made in the year in which the change is made. Any change pursuant to this
Section 4.4 shall be irrevocable and no more than one such change shall be made
with respect to any Account. For purposes hereof, the “Transition Period” means
the period commencing January 1, 2005 and ending September 30, 2006.

4.5. Unforeseeable Emergencies.

(a) In the event of a Participant’s Unforeseeable Emergency, such Participant
may request an emergency withdrawal from his or her vested Account. Any such
request shall

 

9



--------------------------------------------------------------------------------

be subject to the approval of the Plan Administrator, which approval (a) shall
only be granted to the extent reasonably needed to satisfy the need created by
the Unforeseeable Emergency, and (b) shall not be granted to the extent that
such need may be relieved (i) through reimbursement or compensation by insurance
or otherwise or (ii) by liquidation of the Participant’s assets (to the extent
the liquidation of such assets would not itself cause severe financial
hardship).

(b) In the event of a Participant’s Unforeseeable Emergency on account of which
the Participant receives a withdrawal pursuant to Section 4.5(a), the
Participant’s Deferral Election shall be canceled.

(c) An “Unforeseeable Emergency” means a severe financial hardship of the
Participant or beneficiary resulting from an illness or accident of the
Participant or his or her spouse or dependent (as defined in Section 152(a) of
the Code), loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance), or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control. Circumstances
that may constitute an Unforeseeable Emergency include the imminent foreclosure
of or eviction from the Participant’s primary residence; the need to pay for
medical expenses, including non-refundable deductibles, as well as for the costs
of prescription drug medication; and the need to pay for the funeral expenses of
a spouse or a dependent (as defined in Section 152(a) of the Code). The purchase
of a home and the payment of college tuition generally are not Unforeseeable
Emergencies. Whether the Participant is faced with an Unforeseeable Emergency
permitting an emergency withdrawal shall be determined by the Plan Administrator
in its sole discretion, based on the relevant facts and circumstances and
applying regulations and other guidance under Section 409A of the Code.

4.6. Beneficiary Designation. Each Participant may from time to time, by signing
a form furnished by the Plan Administrator, designate any legal or natural
person or persons (who may be designated contingently or successively) to whom
his benefits under the Plan are to be paid if he dies before he receives all of
his vested benefits. A beneficiary designation form will be effective only when
the signed form is filed with the Plan Administrator while the Participant is
alive and will cancel all beneficiary designation forms with respect to the Plan
filed earlier. Except as otherwise specifically provided in this Section 4.6, if
a deceased Participant failed to designate a beneficiary as provided above, or
if the designated beneficiary of a deceased Participant dies before him or
before complete payment of the Participant’s benefits, his benefits shall be
paid to the legal representative or representatives of the estate of the last to
die of the Participant and his designated beneficiary.

4.7. Distributions to Disabled Persons. Notwithstanding the provisions of this
Section 4, if, in the Plan Administrator’s opinion, a Participant or beneficiary
is under a legal disability or is in any way incapacitated so as to be unable to
manage his financial affairs, the Plan Administrator may direct that payment be
made to a relative or friend of such person for his benefit until claim is made
by a conservator or other person legally charged with the care of his person or
his estate, and such payment shall be in lieu of any such payment to such
Participant or beneficiary. Thereafter, any benefits under the Plan to which
such Participant or beneficiary is entitled shall be paid to such conservator or
other person legally charged with the care of his person or his estate.

 

10



--------------------------------------------------------------------------------

4.8. Benefits May Not be Assigned. Neither the Participant nor any other person
shall have any voluntary or involuntary right to commute, sell, assign, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
hereof, which are expressly declared to be unassignable and non-transferable. No
part of the amounts payable shall be, prior to actual payment, subject to
seizure or sequestration for payment of any debts, judgments, alimony or
separate maintenance owed by the Participant or any other person, or be
transferred by operation of law in the event of the Participant’s or any other
person’s bankruptcy or insolvency.

4.9. Withholding for Tax Liability. The Exchange may withhold or cause to be
withheld from any payment of benefits made pursuant to the Plan any taxes
required to be withheld and such sum as the Exchange may reasonably estimate to
be necessary to cover any taxes for which the Exchange may be liable and which
may be assessed with regard to such payment.

SECTION 5

Miscellaneous

5.1. Section 409A. This Plan is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted in a manner consistent
therewith. Accordingly, notwithstanding any provisions of the Plan to the
contrary:

(a) The Plan shall be operated at all times in accordance with the requirements
of Section 409A of the Code and, in the event of any inconsistency between any
provision of the Plan and Section 409A, the provisions of Section 409A shall
control.

(b) Any provision in the Plan that is determined to violate the requirements of
Section 409A of the Code shall be void and without effect.

(c) Any provision required by Section 409A of the Code to appear in the Plan
document that is not expressly set forth herein shall be deemed to be set forth
herein, and the Plan shall be administered in all respects as if such provision
was expressly set forth herein.

5.2. Limitation of Liability. The Exchange, its parents, subsidiaries, and
affiliates, the Board of Directors of any of the foregoing, any officer,
employer or agent of any of the foregoing, and the members of the Retirement
Committee shall not incur any liability individually or on behalf of any other
individuals or on behalf of the Exchange or its parents, subsidiaries, or
affiliates for any act, or failure to act, made in good faith in relation to the
Plan.

SECTION 6

Amendment and Termination

6.1. Amendment and Termination.

(a) The Exchange may amend or terminate the Plan at any time and from time to
time, and retroactively if deemed necessary or appropriate.

 

11



--------------------------------------------------------------------------------

(b) Any amendment of the Plan shall be effected either (i) by resolution of the
Compensation Committee or its successor, or (ii) by resolution of the Retirement
Committee; provided, however, that only the Compensation Committee or its
successor is authorized to approve an amendment that is anticipated to result in
a material impact to the Exchange unless it otherwise acts to delegate this
responsibility; and provided further that the Retirement Committee may adopt
minor or administrative amendments to the Plan, including amendments to comply
with applicable laws.

(c) A Plan termination shall be effected by resolution of the Compensation
Committee or its successor. In the event of a termination of the Plan,
Participants’ vested Account balances shall be distributed in such manner as the
Plan Administrator shall determine consistent with the requirements of
Section 409A of the Code.

Dated this 1st day of March, 2007.

 

CHICAGO MERCANTILE EXCHANGE INC. By  

LOGO [g82886logo4_21.jpg]

Its   Managing Director, Organizational Development

 

12